         Case 2:20-cr-00286-JCM-NJK Document 42
                                             35 Filed 03/19/21
                                                      02/26/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     BRIAN PUGH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brian_Pugh@fd.org
 6
 7   Attorney for Karen Chapon

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                              Case No. 2:20-cr-286-JCM-NJK

12                  Plaintiff,                              UNOPPOSED MOTION TO
                                                            CONDUCT A PRE-PLEA PRE-
13          v.
                                                            SENTENCE INVESTIGATION
14   KAREN CHAPON,                                          REPORT AND PROPOSED ORDER

15                  Defendant.

16
17          The defendant, Karen Chapon, by and through her attorney of record, Brian Pugh,
18   Assistant Federal Public Defender, files this Unopposed Motion to Conduct a Pre-Plea Pre-
19   Sentence Investigation Report on Karen Chapon.
20          On October 21, 2020, Ms. Chapon was charged by indictment with four counts of Bank
21   Fraud in violation of 18 U.S.C. § 1344(2), two counts of False Statement to a Financial
22   Institution, 18 U.S.C. § 1014, and one count of Unlawful Monetary Transaction in violation of
23   18 U.S.C. § 1957. ECF No. 22.
24          Ms. Chapon is in the process of deciding whether to plead guilty to the charges and
25   thereby eliminate the need for this Court to conduct a trial. However, she is uncertain regarding
26   the implications of her criminal history on her potential sentencing guideline calculation. Ms.
         Case 2:20-cr-00286-JCM-NJK Document 42
                                             35 Filed 03/19/21
                                                      02/26/21 Page 2 of 3




 1   Chapon’s criminal history calculation and sentencing guideline range will necessarily affect the
 2   outcome and disposition of the case. Counsel and Ms. Chapon are unable to definitively
 3   determine her sentencing guideline range without knowing her entire criminal history and
 4   therefore a pre-plea pre-sentence investigation report is requested.
 5           To satisfy Ms. Chapon’s concerns and to assure that she has the information she needs
 6   to make a truly knowing and intelligent decision, as whether to plead guilty, she has requested
 7   that a pre-plea pre-sentence investigation report be completed. Undersigned counsel has spoken
 8   with the government and it does not oppose this motion. Trial in this matter is set for May 17,
 9   2021.
10           For the reasons stated above, the parties respectfully request that a pre-plea pre-sentence
11   investigation report be conducted in this matter.
12           DATED this 26th day of February 2021.
13                                                     RENE L. VALLADARES
                                                       Federal Public Defender
14
                                                       /s/ Brian Pugh
15                                              By:
                                                       BRIAN PUGH
16                                                     Assistant Federal Public Defender
17
18
19
20
21
22
23
24
25
26
                                                         2
        Case 2:20-cr-00286-JCM-NJK Document 42
                                            35 Filed 03/19/21
                                                     02/26/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3
                                                  ***
 4
 5    UNITED STATES OF AMERICA,                       Case No.: 2:20-cr-286-JCM-NJK

 6                           Plaintiff,                                   ORDER
 7
      vs.
 8
      Karen Chapon,
 9
                             Defendant.
10
11
            The reasons being sound, the parties being in agreement and the best interests of justice
12
13   and judicial economy being served:

14          IT IS HEREBY ORDERED that the Probation Department prepare a pre-plea
15   presentence investigation report for Karen Chapon.
16
            DATED this        day of ____________________ 2021.
                   March 19, 2021.
17
18
19                                                _______________________________
                                                  UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
                                                     3
